Detailed Action
1. 	This Action is in response to Applicant's patent application filed on December 17, 2020. Claims 1-3 have been canceled via preliminary amendment and claims 4-7 have been newly added, therefore, claims 4-7 are now currently pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 4-7 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 4-7, the prior art of record Zaus; Robert et al.at paragraph 168 discloses a NAS layer 1002 configured to map an access attempt into an access category, and an RRC layer 1004, which is configured to handle access barring (including the barring check and barring time) for a given access category. At 1006, the NAS layer 1002 can communicate a request for RRC connection establishment as well as the access category mapped to an access attempt. The RRC layer 1004 can then handle access barring and establishment of the RRC connection.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	HONG; Sung-pyo et al. (US 20190357119 A1) discloses at paragraph 128; a UE performs initial access, if it is not a specific purpose access, a default access control may be performed. For example, the default access control may allow access barring check to be performed according to an access barring configuration when an access class of the USIM does not belong to a specific access category.
	CHEN; Li et al. (US 20160205630 A1) discloses at paragraph 42; If there is any running access timer when the UE transits from IDLE to PSM, it should be controlled after the cell selection/reselection procedure by comparing the camping on cell and the stored previous serving cell. If the current camping on cell is not the same as the previous serving cell, any running access barring timer is stopped.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 18, 2022